Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021, has been entered.

Examiner acknowledges applicants’ reply dated October 5, 2021, including arguments and amendments.

Claims 1 – 4, 6 – 15, and 17 – 20 were previously pending. The amendment of October 5, 2021, adds new claims 21 – 24.

Claims 7, 14, 17, and 20 were previously rejected under 35 USC 112(b). The amendments successfully overcome this rejection, which is hereby withdrawn.

Claims 1 – 4, 6 – 15, and 17 – 20 were previously rejected under 35 USC 101, for being directed to a judicial exception. The amended claims are analyzed below.

The independent claims are directed to a computing device comprising a memory in communication with a processor (claim 1), a computer implemented method (claim 13), and a non-transitory computer-readable medium comprising computer executable instructions (claim 19), thereby satisfying Step 1 of the Subject Matter Eligibility Test.



At Step 2A, Prong 2, the most recent amendments are effective. The newly added limitations recite applying a trained machine learning process or a trained artificial intelligence process to a portion of the stored records of first entity data exchanges, and then determining a sector with which the first entity is associated on the basis of that application. These limitations successfully integrate the recited judicial exception into a practical application, beyond merely linking the abstract idea to a particular field of use or computing environment. The claims now answer affirmatively to Step 2A, Prong 2 of the Test, and the rejection is hereby withdrawn.

The claims were not subject to any pending prior art rejections; however, examiner conducted an updated search in light of the amendments and the newly added claims. Nonetheless, this search did not result in any references, taken alone or in combination that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 4, 6 – 15, and 17 – 24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167                                                                                                                                                                                                        
/James E Richardson/Primary Examiner, Art Unit 2167